In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-20-00030-CR
                                  No. 07-20-00032-CR
                              ________________________


                       JODY RANDOLPH WADE, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                     On Appeal from the County Court at Law Number 2
                                  Wichita County, Texas
  Trial Court Nos. 07-11121-74529-F & 07-11120-74530-F; Honorable Greg J. King, Presiding


                                      March 9, 2020

                          ABATEMENT AND REMAND
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.


      Appellant, Jody Randolph Wade, appeals from the trial court’s judgments revoking

his deferred adjudication community supervision, adjudicating him guilty of the offenses
of unlawful carrying of a weapon1 and driving while intoxicated,2 and sentencing him to

forty days confinement in Wichita County Jail for each offense. We remand the causes

for further proceedings.3


          Appellant is represented by retained counsel. The clerk’s record and reporter’s

record in each cause were due on January 31, 2020, but were not filed because Appellant

did not made payment arrangements for the appellate records. TEX. R. APP. P. 35.3(a)(2),

(b)(3).        By letter of February 4, 2020, we directed Appellant to make payment

arrangements for the appellate records by February 18, 2020, or we would abate the

appeals and remand the causes to the trial court for further proceedings. Appellant has

not made payment arrangements for the appellate records to date.


          Accordingly, we abate the appeals and remand the causes to the trial court for

further proceedings. TEX. R. APP. P. 20.2, 37.3(a)(2). Upon remand, the trial court shall

utilize whatever means it finds necessary to determine the following:


          (1)       whether Appellant still desires to prosecute the appeals;

          (2)       whether Appellant is entitled to have the appellate records furnished
                    without charge pursuant to Rule of Appellate Procedure 20.2; and

          (3)       if Appellant is not entitled to have the appellate records furnished
                    without charge, the date Appellant will make acceptable payment
                    arrangements for the appellate records.




          1   TEX. PENAL CODE ANN. § 46.02(a-1)(2)(A), (b) (West Supp. 2019) (Class A misdemeanor).

          2   TEX. PENAL CODE ANN. § 49.04(d) (West 2011) (Class A misdemeanor).
          3
         Originally appealed to the Second Court of Appeals, these cases were transferred to this court by
the Texas Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001
(West 2013).

                                                      2
       The trial court shall execute findings of fact, conclusions of law, and any necessary

orders addressing the foregoing subjects. The trial court shall also cause to be developed

(1) a clerk’s record containing the findings of fact, conclusions of law, and any necessary

orders, and, if requested by Appellant, (2) a reporter’s record transcribing the evidence

and argument presented at any hearing held. The trial court shall cause the hearing

record to be filed with the clerk of this court on or before April 10, 2020.


       It is so ordered.

                                                                 Per Curiam

Do not publish.




                                              3